                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RICHARD COSBY,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:17-cv-04201-JMS-MPB
                                                     )
THE CITY OF INDIANAPOLIS,                            )
INDIANAPOLIS METROPOLITAN POLICE                     )
DEPARTMENT,                                          )
                                                     )
                              Defendants.            )

                                              ENTRY

       Plaintiff Richard Cosby, an African-American man, is a police officer with the Indianapolis

Metropolitan Police Department (“the IMPD,” which is a division of Defendant City of

Indianapolis) who brought suit after receiving numerous suspensions for what he claims were

pretextual covers for race discrimination. He also claims that, by repeatedly singling him out for

unwarranted discipline, the IMPD has subjected him to a hostile work environment. But Officer

Cosby’s Title VII claims fail because the large portions of the lone exhibit he tendered—his own

affidavit—fail to establish personal knowledge over the conclusions they assert and, more

importantly, are the subject of legitimate yet uncontested evidentiary objections. Left almost

solely with the facts as set forth by the IMPD, the Court concludes that Officer Cosby has not met

his burden to show that a reasonable jury could find in his favor and therefore GRANTS the

IMPD’s Motion for Summary Judgment. [Filing No. 36.]

                                                  I.
                                           LEGAL STANDARD

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment
as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

asserted fact by citing to particular parts of the record, including depositions, documents, or

affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

materials cited do not establish the absence or presence of a genuine dispute or that the adverse

party cannot produce admissible evidence to support the fact.        Fed. R. Civ. P. 56(c)(1)(B).

Affidavits or declarations must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion

can result in the movant’s fact being considered undisputed, and potentially in the grant of

summary judgment. Fed. R. Civ. P. 56(e).

       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

other words, while there may be facts that are in dispute, summary judgment is appropriate if those

facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

2005). Fact disputes that are irrelevant to the legal question will not suffice to defeat summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

892, 901 (7th Cir. 2003). The moving party is entitled to summary judgment if no reasonable

factfinder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875

(7th Cir. 2009). The Court views the record in the light most favorable to the non-moving party




                                                 2
and draws all reasonable inferences in that party’s favor. Darst v. Interstate Brands Corp., 512

F.3d 903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on

summary judgment because those tasks are left to the fact-finder. O’Leary v. Accretive Health,

Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R.

Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has “repeatedly assured the district

courts that they are not required to scour every inch of the record for evidence that is potentially

relevant to the summary judgment motion before them,” Johnson, 325 F.3d at 898. Any doubt as

to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                              II.
                                    EVIDENTIARY OBJECTIONS

       The result in this case turns in part on the admissibility of large portions of Officer Cosby’s

affidavit, [Filing No. 43-1], the sole piece of evidence he offers to demonstrate a genuine issue of

material fact. In his affidavit, Officer Cosby offers his version of the events that led to his

suspensions as well as assertions regarding the conduct and discipline of other officers. The IMPD

objects on foundation grounds to paragraphs 8, 28, 33, 34, 56, 65, and 88 and on hearsay grounds

to paragraphs 78 through 84 of the affidavit. [Filing No. 45 at 3-4.] For the most part, the

foundation objections argue that Officer Cosby has failed to provide evidence that he has personal

knowledge of the facts he asserts. [Filing No. 45 at 3-4.] Officer Cosby did not file a surreply to

respond to these objections.

       Unlike some other jurisdictions, the Southern District of Indiana’s Local Rules “ expressly

permit[] surreply briefs to be filed as of right in this situation—to respond to evidentiary objections

made in a reply brief.” Ennin v. CNH Indus. Am., LLC, 878 F.3d 590, 596 (7th Cir. 2017) (citing

S.D. Ind. L.R. 56-1(d)); S.D. Ind. L.R. 56-1(d) (“A party opposing a summary judgment may file



                                                  3
a surreply brief [where] the movant . . . objects to the admissibility of the evidence cited in the

response.”). Local Rule 56-1(d) provides nonmovants with “a meaningful opportunity to be heard

on . . . evidentiary issues,” Ennin, 878 F.3d at 596 (internal quotation omitted), such that Mr.

Johnson could have either responded to the merits of the IMPD’s objections or addressed any

shortcomings in his previous filings “with a supplemental affidavit or two,” Cehovic-Dixneuf v.

Wong, 895 F.3d 927, 932 (7th Cir. 2018). But where a party elects not to file a brief that is

“permitted as a matter of right,” the party “risk[s] waiver of any arguments it has neglected to

raise.” Ennin, 878 F.3d at 596.

       Officer Cosby had the opportunity under Local Rule 56-1(d) to file a surreply to respond

to IMPD’s evidentiary objections and did not do so. “By not presenting his arguments to [this

Court], he [has let IMPD’s] objections to the evidence stand unopposed.” Id. at 569. The IMPD’s

foundation objections are facially meritorious. Federal Rule of Evidence 602 provides that “[a]

witness may testify to a matter only if evidence is introduced sufficient to support a finding that

the witness has personal knowledge of the matter.” Officer Cosby provides no basis for his belief,

in paragraph 8 of his affidavit, that “most officers wanted to take their lunch break around 2:00

p.m.,” and given that the officers are spread throughout their zones and districts, [cf. Filing No.

43-1 at 7 (averring that officers must be in their “district ready to take runs” at the start of their

shifts)], it is far from obvious how he would know this information. The same is the case with

paragraph 28, in which Officer Cosby avers that “Sergeant Wilson was a white officer who I felt

did not like African-Americans.” [Filing No. 43-1 at 3.] What Officer Cosby feels about Sergeant

Wilson is irrelevant, see, e.g., Boss v. Castro, 816 F.3d 910, 917 (7th Cir. 2016), and Officer Cosby

provides no evidence (for example, personal observation of improper comments or conduct) to

support the inference he actually wants the Court to draw—that Sergeant Wilson in fact does not




                                                  4
like African-Americans and therefore discriminated against Officer Cosby. The same issues

pervade the other portions of Officer Cosby’s affidavit to which the IMPD objects on foundation

grounds.   In light of Officer Cosby’s waiver in failing to respond to the IMPD’s facially

meritorious foundation objections, the Court SUSTAINS the IMPD’s objections to the challenged

portions of paragraphs 8, 28, 33, 34, 56, 65, and 88 of Officer Cosby’s affidavit.

       Though Officer Cosby has also waived any response to the IMPD’s hearsay objections,

those objections lack the facial merit of the foundation objections. Out-of-court statements qualify

as hearsay only when they are offered to “prove the truth of the matter asserted in the statement.”

Fed. R. Evid. 801(c)(2). They are not hearsay when offered for any other purpose, such as to

explain why someone acts or does not act a certain way. E.g., United States v. Sanchez, 32 F.3d

1002, 1005 (7th Cir. 1994) (affirming admission of out-of-court statement which was “not offered

to prove the truth of the matter asserted, but only to prove why [the individual] acted as he did”).

The out-of-court statements of a man who talked to Officer Cosby about his missing daughter are

not offered to prove that the man’s daughter was actually with her mother, that his daughter was

not in danger, or that everything was fine, but instead are offered to explain why Officer Cosby

responded the way he did to the call. [Filing No. 43-1 at 8.] They are therefore not hearsay under

Rule 801(c)(2), and, despite Officer Cosby’s waiver, the Court OVERRULES the IMPD’s

hearsay objections to paragraphs 78 through 84 of his affidavit.

                                              III.
                                          BACKGROUND

       The following factual background is set forth pursuant to the standards detailed above. The

facts stated are not necessarily objectively true, but as the summary judgment standard requires,

the undisputed facts and the disputed evidence are presented in the light most favorable to “the




                                                 5
party against whom the motion under consideration is made.” Premcor USA, Inc. v. American

Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).

        A. Officer Cosby’s Employment Record

        In September 2000, Officer Cosby joined the Indianapolis Police Department which,

following consolidation with the sheriff’s police force, became the IMPD in January 2007.1 [Filing

No. 43-1 at 1]; see [Filing No. 38-3 at 1]; Indianapolis, Ind. Rev. Code of the Consol. City & Cnty.

§ 279-102 (hereinafter “Indianapolis Code”). After completing his training and probationary

period, IMPD assigned Officer Cosby to the West District as a middle-shift patrol officer. [Filing

No.43-1 at 1.] On January 1, 2005, Officer Cosby was transferred to a day-shift assignment in the

Northwest District. [Filing No. 43-1 at 1.] In January 2011, Officer Cosby shifted to second roll

call in the Northwest District. [Filing No. 38-3 at 2.] Officer Cosby transferred to late shift in July

2016. [See Filing No. 37 at 2 (IMPD’s uncontested assertion of fact); Filing No. 43-1 at 8 (“On

October 16, 2016, I was working the late shift . . . .”).]

        While the disciplinary procedures have changed during Officer Cosby’s tenure with the

IMPD, [see Filing No. 38-2 (General Order 3.18, implementing “disciplinary matrix” effective

December 1, 2015)], throughout his tenure officer discipline has been subject to review by a

Disciplinary Board of Captains. See, e.g., Indianapolis Code § 279-237(g); [Filing No. 38-4 (2002

findings from Indianapolis Police Department Board of Captains)]. The Disciplinary Board of

Captains consists of three randomly selected captains who each serve a three-month term.

Indianapolis Code § 279-237(j). The Board may hold a hearing on a charge of officer misconduct,



1
  The Court follows the parties’ lead in omitting separate references to the Indianapolis Police
Department, for which Officer Cosby worked prior to the merger, and instead referring to
Defendants throughout simply as “IMPD.” See also Indianapolis, Ind. Rev. Code of the Consol.
City & Cnty. § 279-102(a) (“The [IMPD] constitutes the legal successor-in-interest to both the
Indianapolis Police Department and the county police force of the sheriff's department.”).


                                                   6
and the officer may be represented by counsel and subpoena witnesses. Id. § 279-237(h). The

Board also makes findings as to the disposition of any alleged rule violations and recommendations

as to the appropriate sanction. Id. § 279-237(i). The chief of police reviews the Board’s findings

and recommendations and may concur in or reverse its decision. Id.

                1. February 2002 Suspension

        Officer Cosby’s first disciplinary incident occurred on November 30, 2001, when he failed

to locate and take a razor blade from a prisoner before turning the prisoner over to jail staff. [Filing

No. 38-4 at 1.] On January 14, 2002, the Disciplinary Board of Captains recommended that Officer

Cosby receive a one-day suspension, [Filing No. 38-4 at 1], which was approved by Chief Jerry

Barker on January 23, 2002, and imposed on February 10, 2002, [Filing No. 38-4 at 2-3]. Officer

Cosby acknowledges that the incident “was a mistake that I made[,] and I never disputed the

discipline.” [Filing No. 43-1 at 1.]

                2. May 2014 Suspension

        In May 2014, Officer Cosby received a one-day disciplinary suspension after a message

exchange with Sergeant Michael Jefferson. [Filing No. 38-5.] The Disciplinary Board of Captains

report described the incident as follows:




[Filing No. 38-5 at 1.] The Board recommended a three-day suspension citing, among other things,

the IMPD policy providing that “[m]embers shall not be insubordinate or act with disrespect to

any supervisor or appointed police administrator.” [Filing No. 38-5 at 1.] Acting Chief Ronald


                                                   7
Hicks accepted the Board’s findings and imposed a one-day suspension effective May 27, 2014.

[Filing No. 38-5 at 2-3.]

       For his part, Officer Cosby does not deny that the March 18, 2014, message exchange

occurred. He does, however, provide additional context for the incident. In March 2014, Sergeant

Jefferson asked Officer Cosby whether he had permission to change his zone assignment. [Filing

No. 43-1 at 2.] Officer Cosby told Sergeant Jefferson, who was not Officer Cosby’s supervisor,

that he had received permission to change zones. [Filing No. 43-1 at 2.] Sergeant Jefferson “had

been picking at [Officer Cosby] pretty hard” and, as reflected in the message exchange, told Officer

Cosby that he would talk with Sergeant Roger Suesz and the Lieutenant. [Filing No. 43-1 at 2.]

The incident led to a meeting between Sergeant Jefferson, Sergeant Karen Dague, and Captain

Harold Turner. [Filing No. 43-1 at 2.] Captain Turner told Sergeant Jefferson and Sergeant Dague

that Officer Cosby could “either go to Wellness and get checked out, or [he] could take a one-day

suspension.” [Filing No. 43-1 at 2.] Officer Cosby “went to Wellness to get checked out” and

“was cleared,” but still received the one-day suspension. [Filing No. 43-1 at 2-3.]

               3. December 2014 “Coaching Expectations” Memorandum

       Sometime after the incident with Sergeant Jefferson, Sergeant T. Michael Wilson joined

Officer Cosby’s shift. [Filing No. 43-1 at 3.] Officer Cosby welcomed Sergeant Wilson and

congratulated him on his promotion. [Filing No. 43-1 at 3.] Sergeant Wilson replied, “I heard

about you and I will be keeping my eyes on you.” [Filing No. 43-1 at 3.]

       On December 31, 2014, Sergeant Wilson sent Officer Cosby an “Inter-Department

Communication” regarding “Coaching expectations.” [Filing No. 38-6 at 1.] The document

provided as follows:




                                                 8
[Filing No. 38-6 at 1.]

                4. February 2015 Performance Review

        On February 17, 2015, Sergeant Suesz, who supervised Officer Cosby at the time, issued

the following written performance review:




[Filing No. 38-7 at 1.] 2


2The parties explain that “marking out” means that an officer is unavailable due to an ongoing call
or other issue. [Filing No. 37 at 4.] “PWPs” is an acronym that means “Patrol When Possible.”
[Filing No. 43 at 4.]


                                                9
         Officer Cosby believed that the review “was harassment because I had taken all possible

radio runs.” [Filing No. 43-1 at 3.] The other officers on Officer Cosby’s shift ridiculed him and

laughed at him after he was told that he needed to increase his self-initiated activities. 3 [Filing No.

43-1 at 4.]

         During his review, Officer Cosby presented Lieutenant Wheeler with a list of concerns and

documentation which demonstrated that other officers had failed to “show[] up for runs” or had

“show[ed] up late.”4 [Filing No. 43-1 at 4.] According to Officer Cosby, “Lieutenant Wheeler

dismissed my concerns and told me that if I have time to document, I have time to make stops.”

[Filing No. 43-1 at 4.]

                 5. March 2015 Counseling Session

         On March 13, 2015, Lieutenant Wheeler had a counseling session with Officer Cosby and

discussed his February 17 evaluation, among other subjects. [Filing No. 38-8 at 1.] Lieutenant

Wheeler memorialized his counseling session as follows:




3The remainder of Officer Cosby’s factual assertion, suggesting why the other officers ridiculed
him, is excluded pursuant to the Court’s ruling in Part I on the IMPD’s evidentiary objections.
4
    Officer Cosby did not submit this documentation to the Court, however.


                                                  10
[Filing No. 38-8 at 1.]

       Officer Cosby disputes Lieutenant Wheeler’s version of events, maintaining that his

“comments and characterization of our conversation was completely untrue.” [Filing No. 43-1 at

4.] Specifically, Officer Cosby told Lieutenant Wheeler that he had made many proactive stops

and engaged in self-initiated activity, but only issued warnings, which, unlike stops where a ticket

is issued, are not accounted for with records. 5 [Filing No. 43-1 at 4.] Officer Cosby also did not

complain about no longer working with Rodney White because “Rodney did not even work” in

the zone from which he was moved. [Filing No. 43-1 at 4.] Officer Cosby mentioned his list of

ignored concerns that he had previously provided to Lieutenant Wheeler. [Filing No. 43-1 at 5.]




5 The parties’ briefing explains that “proactive stops” and “self-initiated activity” both refer to
situations to which police respond without having been dispatched. [Filing No. 37 at 4; Filing No.
43 at 5.]


                                                11
Finally, Officer Cosby asked Lieutenant Wheeler who had been complaining about him, but

Lieutenant Wheeler did not respond. [Filing No. 43-1 at 5.]

               6. April 2015 Counseling Session

       On April 8, 2015, Sergeant Wilson counseled Officer Cosby on prompt reporting,

timeliness in reporting, and meal break timing. [See Filing No. 38-10; Filing No. 38-11.] The

specific list of “Goals/expectations” provided as follows:




[Filing No. 38-10 at 1.] Sergeant Wilson further memorialized the counseling in a memorandum

to Chief Richard Hite, dated November 24, 2015:




                                                12
[Filing No. 38-11 at 1.]

       The most important time for second roll call officers is the shift-change period from 1:30

to 2 p.m. [Filing No. 43-1 at 6.] During this period, second call officers take as many runs as they

can to reduce the need for first shift officers to take runs that could extend beyond 2 p.m. and cause

them to take overtime. [Filing No. 43-1 at 6.]

               7. June 2, 2015 Suspension

       Following the March 13, 2015 counseling session, Lieutenant Wheeler, Commander Dawn

Snyder, Sergeant Wilson, Captain Turner, and Sergeant Dague held a meeting with Officer Cosby. 6

[Filing No. 43-1 at 5.] Officer Cosby was told that it would be an informal meeting to address his

concerns. [Filing No. 43-1 at 5.] During the meeting, Commander Snyder told Officer Cosby that

he “should be ashamed of [his] productivity.” [Filing No. 43-1 at 5.] Officer Cosby told those

gathered that “Lieutenant Wheeler had lied and that he refused to address concerns.” [Filing No.

43-1 at 5.] In response, Captain Turner said, “If a lieutenant says it happened, it happened.” [Filing

No. 43-1 at 5 (emphasis omitted).] Officer Cosby told the supervisors, “If I have concerns, aren’t

you supposed to address them?” [Filing No. 43-1 at 5 (emphasis omitted).] They did not respond

to Officer Cosby’s comment. [Filing No. 43-1 at 5.]

       As a result of the March 13, 2015 counseling session with Lieutenant Wheeler, Officer

Cosby faced disciplinary charges for detrimental conduct, repeated violations of policies, and

insubordination. [Filing No. 38-9 at 2.] Based upon Captain Turner’s comment at the meeting,

Officer Cosby decided that there would be “no point in requesting a hearing” because he “had

already presented evidence that was dismissed” and had been “told by the Captain that a




6 Officer Cosby does not pin down the timing of the meeting, though he makes clear that it
happened sometime between the April 2015 counseling session and his June 2015 suspension.


                                                 13
Lieutenant’s word trumps mine.” [Filing No. 43-1 at 5.] On May 18, 2015, the Disciplinary Board

of Captains recommended that Officer Cosby be suspended for three days and subject to

monitoring for proactive work. [Filing No. 38-9 at 2-3.] Assistant Chief James Waters adopted

the recommendation on May 28, 2015 and imposed the three-day suspension to begin on June 2,

2015. [Filing No. 38-9 at 1.]

               8. June 5, 2015 Suspension

       After a series of communications from Sergeant Wilson, Captain Turner, and Commander

Snyder regarding Officer Cosby’s lack of preparedness for making police runs, Officer Cosby

again faced discipline. [Filing No. 38-12 at 3-6.] On March 21, 2015, roll call was cancelled, but

officers were expected to nonetheless be ready to take runs at 7 a.m. [Filing No. 38-12 at 1-2.] As

memorialized in a memorandum dated April 7, 2015, Sergeant Wilson was concerned about

whether Officer Cosby would actually begin work on time, and visited Officer Cosby’s house:




       ...




                                                14
                                                       [. . .]




[Filing No. 38-12 at 3-4.]

       On May 28, 2015, after review by the Disciplinary Board of Captains, Assistant Chief

Waters issued the following Disciplinary Action:




[Filing No. 38-12 at 1.] In addition to the fitness-for-duty evaluation and the 12-month probation

period, Assistant Chief Waters imposed a seven-day suspension to begin June 5, 2015. [Filing No.

38-12 at 1.]

       But, according to Officer Cosby, whose evidence-backed assertions the Court must credit

on summary judgment, the dayshift rules did not require that officers be in their assigned zone at



                                               15
the time their shift started. [Filing No. 43-1 at 6.] Rather, he was required only to be in his assigned

district, ready to take calls. [Filing No. 43-1 at 6.] Officer Cosby complied with this requirement

because his apartment is in his assigned district and he was ready to take calls. [Filing No. 43-1

at 6.] Additionally, Officer Cosby did not mark himself out, but instead the control operator

marked Officer Cosby out on a “Patrol When Possible,” as occurs with all officers, and was then

marked back in service. [Filing No. 43-1 at 6.]

                  9. Probationary Period from June 2015 to May 2016

        Officer Cosby was provided no guidance or expectations for his 12-month probation.

[Filing No. 43-1 at 7.] In December 2015, Captain Turner told Officer Cosby that he needed to

start looking for a new job. [Filing No. 43-1 at 7.] Officer Cosby told Captain Turner that Sergeant

Wilson and Lieutenant Wheeler treated him differently than they treated white officers. [Filing

No. 43-1 at 7.]

        During his monthly evaluations, Officer Cosby “pointed out that [his] numbers had

increased.” [Filing No. 43-1 at 7.] He was told that the numbers “had not increased enough.”

[Filing No. 43-1 at 7.] Officer Cosby asked for guidance, such as how many ticket issuances and

arrests were expected, but he received no answer. [Filing No. 43-1 at 7.] A performance

comparison between Officer Cosby and the other officers on his shift (a total of four officers) from

May 1, 2015 to May 31, 2016 showed that Officer Cosby performed 198 “reports,” while all

officers on his shift averaged 362 reports; 1237 “runs,” while his shift averaged 1671, and 15

arrests, above the shift average of 14. [Filing No. 38-14 at 1.]

        Officer Cosby was also asked about taking 15-minute work breaks, called “Code 2 breaks.”

[Filing No. 43-1 at 7.] Officers are entitled to two Code 2 breaks per day. [Filing No. 43-1 at 7.]

Officer Cosby explained that he used his Code 2 breaks to use the bathroom while in the




                                                  16
community because his blood pressure medication causes him to use the bathroom frequently.

[Filing No. 43-1 at 7.]

               10. May-June 2016 Suspension

       On April 26, 2016, the Disciplinary Board of Captains again recommended that Officer

Cosby be suspended for continued deficient performance and engaging in off-duty employment

without completing the necessary paperwork. [Filing No. 38-13 at 1.] The Board explained as

follows:




[Filing No. 38-13 at 1.] Aside from the evidence discussed in the preceding sections, Officer

Cosby does not controvert any of the Board’s findings.

       Chief Troy Riggs agreed with the Board’s recommendation. [Filing No. 38-13 at 4.] In

addition to a 30-day suspension, imposed on dates beginning on May 12, 2016 and ending on June

25, 2016, Chief Riggs directed Officer Cosby to “enroll in the Employee Assistance Program

(EAP) for an assessment” and to complete a “12-month Remediation Plan . . . that includes specific


                                               17
goals/objectives that you will need to address during that time period.” [Filing No. 38-13 at 4.]

The remediation plan, as memorialized in a memorandum from Sergeant Wilson, provided as

follows:




[Filing No. 38-15 at 1-2.]

       Officer Cosby complied with the remediation plan. [Filing No. 43-1 at 8.]

               11. February 2017 Suspension

       Officer Cosby’s most recent discipline was the result of an incident that occurred on

October 16, 2016. As the Disciplinary Board of Captains summarized:




                                               18
[Filing No. 38-16 at 3.] Chief Bryan Roach found, as the Board recommended, that Officer

Cosby’s conduct violated IMPD procedures requiring that the Missing Persons Unit be contacted

while the officer is conducting the investigation if the missing child is less than 12 years of age.

[Filing No. 38-16 at 2-5.] Additionally, IMPD procedures and state law require officers to report

the missing person’s information within two hours of receipt to the “appropriate unit in order for

it to be entered into IDACS/NCIC.” [Filing No. 38-16 at 4-5.] On February 16, 2017, Chief Roach

imposed a five-day suspension effective February 10 and directed Officer Cosby to complete a

remediation plan. [Filing No. 38-16 at 1.]

       According to Officer Cosby, this discipline was unwarranted. [Filing No. 43 at 8.] Officer

Cosby explains that he received a call while working late shift on October 16, 2016. [Filing No.

43-1 at 8.] When he arrived, he spoke to a man who said that “his daughter was with her mother

and he could not reach her.” [Filing No. 43-1 at 8.] Officer Cosby asked if the man’s daughter

was in danger, and he said no. [Filing No. 43-1 at 8.] Rather, the man had spoken to the mother

earlier and was told that the daughter was sick. [Filing No. 43-1 at 8.] The man was also able to

contact the mother’s parents, and they said that “everything was fine.” [Filing No. 43-1 at 8.] The

man remained unsure of what to do, so Officer Cosby “suggested that he wait until morning and

if he still had not heard anything, to call 911 and an officer would be sent to generate a report.”

[Filing No. 43-1 at 8.] The next morning, another officer followed up and confirmed that the man

had heard from his daughter’s mother and that everything was okay. [Filing No. 43-1 at 8.]




                                                19
        B. Other Officers’ Discipline

        Officer Cosby is “not aware of any white officers being suspended” during his time

working for Sergeant Wilson, Lieutenant Wheeler, and Captain Turner, but he “know[s] of two

black officers who were[:] Chester Gooch and Shaniqua Haywood.” [Filing No. 43-1 at 8.]

Officer Cosby believes that he was “closely scrutinized” and that “every time [he] made [the] most

minor screw-up, [he] was disciplined and the discipline[] was constantly increased.” [Filing No.

43-1 at 9.]

        C. Procedural History

        Officer Cosby filed this lawsuit on November 10, 2017, alleging two race discrimination

claims under Title VII. [Filing No. 1.] Count I of his complaint alleges that IMPD subjected

Officer Cosby to a racially hostile work environment. [Filing No. 1 at 2-3.] Count II alleges that

he was unfairly disciplined on account of his race. [Filing No. 1 at 3-4.]

        On October 10, 2018, the IMPD filed its Motion for Summary Judgment, arguing that

Officer Cosby’s claims fail as a matter of law. [Filing No. 36.] The IMPD’s Motion is fully

briefed and ripe for decision.

                                               IV.
                                           DISCUSSION

        Both of Officer Cosby’s race discrimination claims, for a hostile work environment and for

discriminatory discipline, rest upon the same allegations that IMPD repeatedly punished Officer

Cosby because of his race. In its Motion for Summary Judgment, the IMPD raises what is

essentially one argument as to why it is entitled to summary judgment on both claims—that no

evidence connects IMPD’s actions and disciplinary decisions to Officer Cosby’s race. [Filing No.

37 at 8-12.] In response, Officer Cosby argues that Sergeant Wilson’s comment (“I heard about

you and I will be keeping my eyes on you”), Captain Turner’s comment (that Officer Cosby needed



                                                20
to find another job), and the punishments Officer Cosby received (for conduct for which white

officers were not punished) combined raise a reasonable inference of race discrimination. [Filing

No. 43 at 10-15.]

         Title VII prohibits employment discrimination based on race. 42 U.S.C. § 2000e–2(a). A

plaintiff in a race discrimination case must demonstrate that a reasonable jury could find

         [1] he is a member of a class protected by the statute, [2] that he has been the subject
         of some form of adverse employment action (or that he has been subjected to a
         hostile work environment), and [3] that the employer took this adverse action on
         account of the plaintiff’s membership in the protected class.

Abrego v. Wilkie, 907 F.3d 1004, 1012 (7th Cir. 2018) (internal quotation omitted) (brackets in

original). As Abrego explains, the elements of Officer Cosby’s hostile work environment claim

track his race discrimination claim, except instead of demonstrating an adverse employment

action, he must demonstrate that he has been subject to severe or pervasive harassment on account

of his race. See id.; Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 900 (7th Cir.

2018).

         At issue in Officer Cosby’s case is the causation element, which requires the plaintiff to

“demonstrate a triable issue as to whether discrimination motivated the adverse employment

action” or hostile work environment. Hanners v. Trent, 674 F.3d 683, 691 (7th Cir. 2012). The

Seventh Circuit’s landmark decision in Ortiz v. Werner Enterprises, Inc. clarified how courts

should conduct the causation analysis on summary judgment:

         Evidence must be considered as a whole, rather than asking whether any particular
         piece of evidence proves the case by itself—or whether just the “direct” evidence
         does so, or the “indirect” evidence. Evidence is evidence. Relevant evidence must
         be considered and irrelevant evidence disregarded, but no evidence should be
         treated differently from other evidence because it can be labeled “direct” or
         “indirect.”




                                                   21
834 F.3d 760, 765 (7th Cir. 2016). But even though courts are no longer bound by rigid tests tied

to different categories of evidence, the plaintiff must still demonstrate that “the evidence would

permit a reasonable factfinder to conclude that the plaintiff’s race . . . caused the discharge or other

employment action.” Id. This requires more than “merely repeat[ing] that [the plaintiff] believes

he was treated differently from coworkers because of his race” because “personal beliefs are

insufficient to give rise to a genuine factual dispute.” Abrego, 907 F.3d at 1014. It likewise

requires more than “[s]imply being a member of a protected class, without something more to link

that status to the action in question.” Cole v. Bd. of Trs. of N. Ill. Univ., 838 F.3d 888, 900 (7th

Cir. 2016).

        Officer Cosby’s effort to demonstrate a genuine issue of material fact tying his

suspensions—upon which he relies as both the adverse employment actions for his race

discrimination claim and as the severe or pervasive harassment for his hostile work environment

claim—to his race suffers from a complete lack of evidentiary support. For starters, the two

comments to which Officer Cosby points do not evince any discriminatory animus. Sergeant

Wilson’s comment, “I heard about you and I will be keeping my eyes on you,” and Captain

Turner’s comment that Officer Cosby needed to find another job do not suggest that they were

punishing Officer Cosby because of his race, nor does Officer Cosby provide any context that

would lend itself to such an inference. Rather, given that the comments followed Officer Cosby’s

discipline for various incidents, the only reasonable inference based upon the evidence before the

Court is that they were made out of concern for Officer Cosby’s performance.

        Officer Cosby’s complaints about his discipline do not fare any better. By arguing that

much of his discipline was unwarranted and that he was selectively disciplined, Officer Cosby

apparently suggests that the reasons given for his discipline were pretext for discrimination. For




                                                  22
this evidence to carry Officer Cosby past summary judgment, it must “raise a genuine issue about

the honesty, not the accuracy, of [the IMPD’s] belief” that his conduct warranted discipline.

Simpson v. Beaver Dam Cmt. Hosps., Inc., 780 F.3d 784, 797 (7th Cir. 2015).

       But Officer Cosby merely nitpicks at several of his supervisors’ disciplinary decisions. He

does not, moreover, dispute that he sent Sergeant Jefferson a message saying that he was “sick and

tired of you,” which led to his May 2014 suspension, [Filing No. 38-5 at 1]; that officers had

complained about him and that he had shown up late and “mark[ed] out on [Patrol When Possible]

for an excessive amount of time,” [Filing No. 38-7 at 1], which was reflected in his February 2015

performance review; that his “report” and “run” numbers were substantially lower than the rest of

the officers on his shift, [Filing No. 38-14 at 1]; or that he had failed to make hit-and-run crash

reports and failed to file the required paperwork before engaging in off-duty employment, which

in part led to his 30-day suspension in May 2016, [Filing No. 38-13 at 1], to list just a few

examples. At most, Officer Cosby’s evidence suggests that he disagrees with the IMPD’s

interpretation and application of its policies and procedures. To take one poignant example,

Officer Cosby suggests that his February 2017 suspension for failing to report a six-year-old

missing child to the Missing Persons Unit was nothing but harassment because the father told him

that the child was not endangered. However, the uncontroverted evidence establishes that IMPD

procedures require all officers to contact the Missing Persons Unit when the child is less than 12

years of age, regardless of the circumstances. [Filing No. 38-16 at 2.] Nothing about that statement

suggests that there is any exception for when a father says that he believes his child is okay.

       Officer Cosby also fails to demonstrate that he was selectively disciplined for actions for

which white officers were not held accountable. The only evidence he offers to support this

assertion are statements that he was “not aware of any white officers being suspended” and his




                                                 23
belief that he was “closely scrutinized” and “treated differently than the white officers were.”

[Filing No. 43-1 at 8-9.] “But at summary judgment [Officer Cosby does] not submit admissible

evidence of other [officers] receiving favorable treatment—i.e., not being disciplined after

engaging in misconduct—nor [does Officer Cosby] supply a foundation for the contention that”

no white officers have been suspended for conduct similar to his. Simpson v. Franciscan Alliance,

Inc., 827 F.3d 656, 662 (7th Cir. 2016). “Instead, [Officer Cosby] present[s] only vague,

conclusory assertions about incidents outside [his] personal knowledge.” Id. If Officer Cosby

believed that a comparator engaged in conduct similar to his, it was incumbent upon him to procure

admissible evidence through discovery regarding that comparator and then offer that evidence to

support the comparison. It appears that Officer Cosby either chose not to do so, as no depositions,

interrogatory answers, or documents produced by IMPD were submitted with his response, or his

discovery revealed no such comparator. He cannot rectify the situation with conclusory statements

about his belief regarding how the IMPD has treated other officers. See id.

        In the end, the most Officer Cosby’s evidence suggests is that, at times, the IMPD may

have ignored his concerns, misjudged his work effort, or held him to a strict standard. But it is not

the Court’s “province to decide whether [the IMPD’s explanations for its decisions were] wise,

fair, or even correct . . . so long as [the explanations] truly [were] the reason[s]” for the suspensions.

Simpson v. Beaver Dam Cmty. Hosps., 780 F.3d at 795. Officer Cosby fails to demonstrate a

genuine issue of material fact as to whether the IMPD honestly believed the reasons it gave for his

discipline, and no other evidence raises the inference that Officer Cosby was punished because of

his race. Because Officer Cosby relies upon the IMPD’s disciplinary decisions to support both his

race discrimination claim and his hostile work environment claim, and because Officer Cosby has




                                                   24
failed to causally connect the discipline to his race, the IMPD is entitled to summary judgment on

Officer Cosby’s complaint.

                                                 V.
                                           CONCLUSION

       The Seventh Circuit has frequently said that “summary judgment is the ‘put up or shut up’

moment in a lawsuit, when a party must show what evidence it has that would convince a trier of

fact to accept its version of events.” Johnson, 325 F.3d at 901 (internal quotation omitted). Officer

Cosby clearly believes that he was unfairly disciplined. But “[i]t is not the court’s concern that an

employer may be wrong about its employee’s performance, or may be too hard on its employee,”

Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir. 2012), because “this court does not act as a

superpersonnel department,” Milligan-Grimstad v. Stanley, 877 F.3d 705, 710 (7th Cir. 2017)

(internal quotation omitted). “Rather, the only question is whether the employer’s proffered reason

[for the adverse employment action] was pretextual, meaning that it was a lie.” Coleman, 667 F.3d

at 852. Aside from his subjective assessment of the situation, Officer Cosby fails to provide any

evidence which suggests that race had anything to do with his discipline or which undermines the

IMPD’s proffered explanations for his discipline. The Court therefore GRANTS the City and

IMPD’s Motion for Summary Judgment. [36] Final judgment will issue accordingly.




                Date: 1/30/2019




Distribution via ECF only to all counsel of record


                                                 25
